109 Ga. App. 744 (1964)
137 S.E.2d 377
STATE HIGHWAY DEPARTMENT
v.
WHIDDON.
40716.
Court of Appeals of Georgia.
Decided May 18, 1964.
Eugene Cook, Attorney General, Richard L. Chambers, Paul Miller, E. J. Summerour, Assistant Attorneys General, J. Lundie Smith, Asa D. Kelly, Jr., Deputy Assistant Attorneys General, S. B. McCall, for plaintiff in error.
Hugh D. Wright, Edward Parrish, contra.
EBERHARDT, Judge.
In this condemnation case, there was a taking of 0.708 acres of condemnee's 65-acre tract. The jury returned a verdict for $1,050. Condemnor moved for a new trial. The motion was overruled and exception taken. The grounds of the motion argued here are that the verdict was without evidence to support it and that the verdict was so excessive as to show bias and prejudice on the part of the jury. Held:
There was sufficient competent evidence to support the verdict. The condemnee testified that the actual value of the land taken was $1,000 and that the consequential damages to the remaining 64 acres was $20 per acre. Even if the former figure is not considered because condemnee placed a higher *745 per acre valuation on the land taken than on the land remaining, the verdict would be authorized by the consequential damage evidence alone. The fact that one of the reasons given by the condemnee for his opinion testimony on consequential damages was that the property would be further from town because of the interstate highway does not render his opinion invalid under the rule of Tift County v. Smith, 219 Ga. 68 (131 SE2d 527). A witness may give his opinion as to market value even though his opinion is shown to be based in part on evidence that would be inadmissible in its own right. See Sutton v. State Hwy. Dept., 103 Ga. App. 29 (4) (118 SE2d 285) where it was held that unaccepted offers to buy, while not admissible alone to prove value, could be the partial basis of opinion testimony as to value. Therefore the verdict was within the range of the testimony and does not show bias and prejudice.
Judgment affirmed. Bell, P. J., and Jordan, J., concur.